                 Case 3:18-cv-05945-VC Document 111 Filed 09/06/19 Page 1 of 3



 1
 2
 3
 4

 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA
10
11
      Social Technologies LLC,
12                                                       No. 18-cv-05945-VC (SK)
                Plaintiff,
13                                                       STIPULATION AND [PROPOSED] ORDER
          v.                                             TO MODIFY SCHEDULING ORDER
14
15    Apple Inc.

16              Defendant.

17
               Pursuant to Local Rule 6-2 and this Court’s Civil Standing Order, the parties hereby
18

19   stipulate and request that the Court order that the scheduling order entered on June 10, 2019

20   (Dkt. No. 82) be modified as follows to allow additional time for rebuttal expert report and
21   expert discovery:
22
23       Event                    Previous Deadline      Proposed Deadline      Extension Time
         Rebuttal Expert          August 30, 2019        September 6, 2019      1 week
24       Reports Due
         End of Expert            September 13, 2019     September 20, 2019     1 week
25       Discovery
26       Brief 1                  October 3, 2019
                                            October 3, 2019  None
         Brief 2                  October 30, 2019
                                            October 30, 2019 None
27                                        –1–
                    STIPULATION AND [PROPOSED] ORDER TO MODIFY CASE
28
                                  MANAGEMENT ORDER
              Case 3:18-cv-05945-VC Document 111 Filed 09/06/19 Page 2 of 3



 1       Brief 3                November 13, 2019       November 13, 2019       None
         Brief 4                November 26, 2019       November 26, 2019       None
 2       Cross Dispositive      December 12, 2019       December 12, 2019       None
 3       Motion Hearing
         Final Pretrial         January 27, 2020        January 27, 2020        None
 4       Conference
         Jury Trial             February 10, 2020       February 10, 2020       None
 5
            “The district court is given broad discretion in supervising the pretrial phase of
 6
 7   litigation.” Johnson v. Mammoth Recreations, Inc., 975 F. 2d 604 (9th Cir. 1992) (citation and

 8   internal quotation marks omitted). Rule 16(b) of the Federal Rules of Civil Procedure provides
 9   that “[a] schedule may be modified only for good cause and with the judge’s consent.” Fed. R.
10
     Civ. P. 16(b)(4). “The schedule may be modified ‘if it cannot reasonably be met despite the
11
     diligence of the party seeking the extension.’” Zivkovic v. Southern California Edison Co., 302
12
     F. 3d 1080, 1087 (9th Cir. 2002) (quoting Johnson, 975 F. 2d at 607).
13
14          The parties have made one previous request for general deadline extensions, and one

15   additional request to extend discovery for one deposition, and the parties continue to treat the

16   trial date and all other deadlines as firm. Further, good cause exists for this extension. One of
17   plaintiff’s experts has a conflict during the first two weeks of September and cannot be deposed
18
     until the third week of September.
19
            For these reasons, the parties ask the Court to extend the expert discovery deadline as set
20
     forth above.
21
22
23
24
25
26
27                                        –2–
                    STIPULATION AND [PROPOSED] ORDER TO MODIFY CASE
28
                                  MANAGEMENT ORDER
              Case 3:18-cv-05945-VC Document 111 Filed 09/06/19 Page 3 of 3



 1                                                     Respectfully submitted,

 2   DATED: August 28, 2019                            PIERCE BAINBRIDGE BECK
                                                       PRICE & HECHT LLP
 3

 4
                                                       By: /s/ David L. Hecht
 5                                                        David L. Hecht (admitted pro hac vice)
                                                          dhecht@piercebainbridge.com
 6                                                        277 Park Avenue, 45th Floor
                                                          New York, New York 10172
 7                                                        Telephone: (212) 484-9866
                                                          Attorneys for Plaintiff Social
 8                                                        Technologies LLC
 9   DATED: August 28, 2019                            KIRKLAND & ELLIS LLP
10

11                                                     By: /s/ Dale Cendali
                                                          Dale M. Cendali (S.B.N. 1969070)
12                                                        601 Lexington Avenue
                                                          New York, New York 10022
13                                                        Attorney for Defendant Apple Inc.
14
     ATTESTATION: Pursuant to Local Rule 5-1(i)(3) I hereby attest that concurrence in the filing
15
     of this document has been obtained from Dale Cendali.
16

17
                                                       By: /s/ David L. Hecht
18                                                        David L. Hecht

19

20

21   IT IS SO ORDERED.
22          September 6 2019
     Dated: ___________,
23

24                                                     _______________________
                                                       VINCE CHHABRIA
25                                                     UNITED STATES DISTRICT JUDGE
26

27                                     –3–
                 STIPULATION AND [PROPOSED] ORDER TO MODIFY CASE
28
                               MANAGEMENT ORDER
